Title: Report of the Purfleet Committee to the Royal Society, 18 November 1773
From: Purfleet Committee
To: Royal Society


Gentlemen
House of the Royal Society Novr. 18. 1773
In pursuance of your Appointment of Sepr. 9th last, we went to Purfleet, on the 14th of the same month, to view the Conductors erected on the Magazines there, and having carefully examined the same, we found them constructed agreeable to the written directions formerly given by your Committee.
H. CavendishWilliam WatsonB FranklinJ Robertson
To the President and Council of the Royal Society
